of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date number info release date conex-143712-08 uil the honorable jerry costello u s house of representatives washington dc dear mr costello this letter responds to your inquiry dated date on behalf of your constituent --------------------- he asked about the federal_income_tax treatment of termination_payments he received from an insurance_company from where he was an agent specifically your constituent inquired about whether we classify the treatment of such income as ordinary_income or capital_gain i am pleased to provide you with the following information on the tax treatment of the termination_payments a taxpayer must have a net_capital_gain to consider income as capital_gain which is taxed at a lower rate than ordinary_income sec_1 of the internal_revenue_code the code to have a net_capital_gain for federal_income_tax purposes the taxpayer must own a capital_asset and then sell or exchange that capital_asset in a transaction resulting in net_long-term_capital_gain sec_1222 of the code we define a capital_asset as property the taxpayer holds whether or not connected with his trade_or_business but does not include any of the eight specifically enumerated exclusions listed in sec_1221 of the code thus whether or not a taxpayer is subject_to the capital_gain tax_rate depends on whether the taxpayer owned a capital_asset for more than one year and then sold or exchanged that capital_asset specifically for such termination_payments the issue is whether the termination_payments are in consideration for the sale_or_exchange of a capital_asset we do not know the specific details of your constituent’s situation and cannot comment on it however the courts have addressed the general issue that he raises in 338_f3d_789 7th cir the taxpayer was an agent for state farm insurance_company state farm as a state farm agent the taxpayer entered into an agent’s agreement the agreement with state farm thereby agreeing to write insurance policies exclusively for state farm as an independent_contractor the agreement provided that all property including any and all information about conex-143712-08 policyholders belonged to state farm id pincite specifically the agreement provided that emphasis added by court information regarding names addresses and ages of policyholders of the companies the description and location of insured property and expiration or renewal dates of state farm policies are trade secrets wholly owned by the companies all forms and other materials whether furnished by state farm or purchased by you upon which this information is recorded shall be the sole and exclusive property of the companies after years the taxpayer terminated his relationship with state farm and in accordance with the agreement returned policy and policyholder information and other insurance related books and documents to state farm state farm assigned approximately of the taxpayer’s existing policies to his successor agent because the taxpayer fully complied with the terms of the agreement state farm made termination_payments to the taxpayer the taxpayer reported this income as long-term_capital_gain for the purchase and sale of business intangible assets id pincite in addressing whether the termination_payments constituted ordinary_income or capital_gain the court noted that in accordance with the terms of the agreement the taxpayer did not own any property related to the policies and as such he could not sell anything id pincite in addition the court addressed the issue of goodwill and determined that goodwill cannot be transferred a part sic from the business with which it is connected id thus the court held that because the taxpayer did not own any property related to the policies that he sold to customers or the goodwill developed over the course of his agency relationship with state farm the payments the taxpayer received were not consideration for the sale_or_exchange of a capital_asset and as such were taxable as ordinary_income similarly in 355_fsupp2d_1292 s d ala the taxpayer was an agent for state farm as a state farm agent the taxpayer entered into an agreement with state farm requiring him to sell insurance exclusively for state farm as an independent_contractor after several years as a state farm agent the taxpayer eventually retired at which time state farm terminated the agreement and assigned all of the taxpayer’s policies to a successor agent who purchased the taxpayer’s building and its furnishings in accordance with the agreement the taxpayer returned all property to state farm including policies and policyholder descriptions and other insurance books and documents the taxpayer then received termination_payments from state farm pursuant to the agreement the taxpayer initially reported these payments as ordinary_income but later amended his return to characterize the payments as long-term_capital_gain claiming the payments were for intangible assets and that state farm purchased a covenant_not_to_compete in addressing whether the payments constituted ordinary_income or capital_gain the conex-143712-08 court stated that the taxpayer did not own the intangible assets that he claimed to have sold since the agreement provided that state farm owns all policy records and policy information id pincite in addition the court addressed the issue of goodwill and going_concern_value the court stated that goodwill was connected to the insurance_business and the goodwill of that business - insurance policies and policyholder information - were owned by state farm and not by the taxpayer id further the court stated that the going_concern_value was also attached to the insurance_business comprised of insurance policies and policyholder information belonging to state farm and was not the taxpayer’s to sell the fact that the taxpayer unlike the taxpayer in the baker case had sold his office building and personal_property to a successor agent did not change the tax treatment of the termination_payments under the agreement with state farm thus the court held that the taxpayer did not sell any intangible assets because state farm owned those assets and the tangible assets to which they attached therefore the payments received by the taxpayer were not entitled to capital_gains treatment the ninth circuit addressed essentially the same issue in 512_f3d_567 9th cir in trantina the taxpayer was an agent for state farm the taxpayer initially operated his insurance agency as a sole_proprietorship and then later incorporated the agency the corporation with the taxpayer as the sole shareholder upon incorporation state farm and the corporation entered into a corporation agent agreement the agreement which governed all aspects of the corporation’s relationship with state farm the agreement required that the corporation’s principal business be the fulfillment of the agreement and that the corporation and its sales representatives sell insurance exclusively for state farm the terms of the agreement were nearly identical to the agreement in baker and provided a blanket reservation that all property rights in the policies and policyholder information belonged to state farm see id pincite specifically the agreement provided information regarding names addresses and ages of policyholders of the companies the description and location of insured property and expiration or renewal dates of state farm policies are trade secrets wholly owned by the companies all forms and other materials whether furnished by state farm or purchased by the agent upon which this information is recorded shall be the sole and exclusive property of the companies the taxpayer retired after serving as state farm’s agent for years in accordance with the agreement the corporation returned all of state farm’s property such as the forms manuals and other documents containing information concerning insurance policies and policyholders to state farm and the taxpayer complied with a non- compete provision contained in the agreement because the corporation complied with the terms of the agreement it was entitled to receive termination_payments from state farm the corporation received the termination_payments until its dissolution and following the dissolution the taxpayer as the corporation’s sole shareholder received conex-143712-08 the termination_payments the taxpayer initially reported the termination_payments as ordinary_income but later amended his return seeking to classify the termination_payments as long-term_capital_gain resulting from the sale_or_exchange of a capital_asset - the agreement itself - held longer than one year id pincite in addressing whether the termination_payments constituted ordinary_income or capital_gain the court looked to whether the agreement itself was a capital_asset that could be sold or exchanged with state farm for the termination_payments in determining that the agreement itself was not a capital_asset the court noted that neither the taxpayer nor the corporation had any property rights under the agreement beyond the contractual obligation to perform services and to be compensated for those services and contracts for the performance of personal services are not capital assets and the proceeds from their transfer or termination are not accorded capital_gains treatment but are ordinary_income see id pincite in reaching this decision the court noted that under the terms of the agreement the taxpayer had no property that could be sold or exchanged as the agreement forbade the taxpayer from transferring or assigning the taxpayer’s interest in the agreement itself id pincite further the court noted that the taxpayer did not have any property rights in the policies as the policies and all identifying information belonged to state farm id thus the court held that as the taxpayer did not have any property rights that he could sell under the express terms of the agreement the termination_payments were properly characterized as ordinary_income i hope this information on certain general principles of the law is helpful it is intended for informational purposes only and does not constitute a ruling revenue_procedure sec_2 internal_revenue_bulletin date if you have any questions please contact me or -------------- at -------------------- sincerely john p moriarty chief branch income_tax accounting
